Citation Nr: 1439796	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-09 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial compensable evaluation for lumbar spine degenerative disc disease (DDD).

2.  Entitlement to an initial compensable evaluation for right hip greater trochanteric bursitis superimposed on iliotibial band syndrome.

3.  Entitlement to an initial compensable evaluation for chronic sprain of the right ankle with degenerative arthritis.

4.  Entitlement to service connection for right distal biceps rupture with degenerative changes, claimed as secondary to service-connected disabilities of the lumbar spine, right hip, right knee, and right ankle. 

5.  Entitlement to a total disability rating based on individual unemployability.




REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1970 to March 1972.

The present matter comes to the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).  On appeal is a June 2009 RO decision, which determined that the Veteran's service-connected right total knee arthroplasty (TKA) aggravated his non-service-connected lumbar spine DDD, right hip greater trochanteric bursitis superimposed on iliotibial band syndrome, and chronic sprain of the right ankle with degenerative arthritis.  Thusly, under the provisions of 38 C.F.R. § 3.310(b), the Veteran was granted service connection for these aforementioned disabilities, but was only allowed VA compensation for the degree to which they were permanently worsened beyond their natural progression by his service-connected right knee disability above their established baseline level of impairment.  As such, these three disabilities of the lumbar spine, right hip, and right ankle were each assigned an initial noncompensable evaluation, having deducted the established level of baseline impairment prior to aggravation by the right TKA, effective from August 31, 2006 (i.e., the date on which VA received the original claim for VA compensation for these disabilities.)  The Veteran appeals the noncompensable initial ratings assigned.  Therefore, in adjudicating this claim, VA must also consider assignment of staged ratings for different periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125 (1999).

Also on appeal is a January 2010 RO decision, which denied the Veteran's claim of entitlement to service connection for right distal biceps rupture with degenerative changes, which he claims is secondary to his service-connected disabilities of the lumbar spine, right hip, right knee, and right ankle.

In September 2012, the Veteran, accompanied by his representative, appeared at the RO to present evidence and oral testimony in support of his claim before the undersigned traveling Veterans Law Judge sitting at the RO.  The transcript of this hearing has been obtained and associated with the Veteran's claims file.

During the April 2012 hearing, the Veteran stated that he no longer worked, and that he had taken a medical retirement as a result of his service connected disabilities.  The United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record. See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Thus, in light of the Veteran's contentions, the Board finds that the issue of TDIU is raised by the record, is part and parcel of the increased rating claim, and is properly before the Board. Id.  As such, the issue has been addressed on the title page above. The issue of entitlement TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Board notes that at his September 2012 Board hearing, the Veteran also presented statements that indicate that he is seeking VA compensation for erectile dysfunction and a left hand disability manifested by chronic weakness, which he claims is secondary to his service-connected disabilities.  These matters have not been adjudicated in the first instance by the Agency of Original Jurisdiction. They are thusly referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

For the reasons that will be discussed below, this appeal is REMANDED to the AOJ.  VA will notify the appellant and his representative if further action is required on their part.


REMAND

The Board notes that in the Veteran's testimony before the Board in September 2012, he reported that he no longer worked in his former vocation as a commercial truck driver due to his disabilities and was receiving disability benefits from the Social Security Administration (SSA).  A review of the Veteran's claims file, including his claims file as it appears in the VBMS and Virtual VA electronic information databases, shows that the SSA decision and the records considered by SSA with regard to his SSA disability claim have not been associated with the evidence.  As these outstanding SSA medical and administrative records are likely to have relevance to the current claims on appeal, the case should be remanded to the AOJ, who should then undertake the appropriate actions to contact the SSA and attempt to obtain copies of its decision and the medical records considered by the SSA as they pertain to the Veteran's disability claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010): as long as a reasonable possibility exists that outstanding medical records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.  See also Murincsak v. Derwinski, 2 Vet. App. 363, 371 (1992); Clarkson v. Brown, 4 Vet. App. 565 (1993); Baker v. Brown, 11 Vet. App. 163 (1998): VA's duty to assist includes a duty to obtain SSA records, whether the issue involves service connection or increased ratings.

At the September 2012 hearing, the Veteran indicated that his service-connected lumbar spine, right hip, and right ankle disabilities had each worsened since a VA medical examination conducted in 2009, which assessed the severity of these disabilities.  In fact, a more current VA examination had been conducted over a year before the Board hearing, in April 2011, which determined that the Veteran's level of impairment caused by aggravation of his lumbar spine, right hip, and right ankle disabilities by his right TKA had still not exceeded their baseline level of impairment, such that a compensable rating could be assigned to each.  However, since that 2011 examination, which was nearly 3 1/2 years ago at the time of this writing, the Veteran has submitted VA medical questionnaires dated January 2013, in which his private physician, Jeffrey W. Degen, M.D., presented clinical findings indicating that the Veteran's lumbar spine, right hip, and right ankle disabilities had notably increased in severity since the April 2011 VA examination.  As such, the Board finds that the case should be remanded so that the Veteran may be provided with a thorough VA compensation examination to objectively assess the current level of impairment associated with his lumbar spine, right hip, and right ankle disabilities that can be attributed to aggravation by his right TKA.  [ See Weggenmann v. Brown, 5 Vet. App. 281 (1993):  When the available evidence is too old for an adequate evaluation of his current condition, VA's duty to assist includes providing a new medical examination.  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995): The veteran is entitled to a new VA examination where there is evidence that the service-connected condition has worsened since the last examination.]

With regard to the Veteran's claim for service connection for right distal biceps rupture with degenerative changes, he testified at his September 2012 hearing that his right arm is his dominant upper extremity and that he used this arm to grasp a cane to support himself when walking because of impairment associated with his service-connected right TKA, right hip, and right ankle disabilities.  He asserts that the physical stress of placing a substantial part of his upper body weight on his right upper extremity while using a cane aggravated his right distal biceps rupture with degenerative changes.  As such, he raises a claim for VA compensation based on his service-connected right TKA, right hip, and right ankle disabilities aggravating (i.e., permanently worsening beyond its natural progression) his erstwhile non-service-connected right biceps injury, pursuant to 38 C.F.R. § 3.310(b) (2013).  The Board notes that this theory of service connection has not yet been considered and therefore a remand for a VA examination is warranted, so that a nexus opinion addressing this theory may be obtained.        

Finally, as noted above, the Board finds that the record has raised an inferred claim for a TDIU rating.  Rice v. Shinseki, supra.  The RO has not developed or adjudicated the matter of whether the Veteran's service-connected disabilities render him unemployable.  Therefore, the TDIU claim must be remanded to the RO for adjudication in accordance with the holding in Rice.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The RO/AMC shall provide the Veteran and his representative with a letter pertaining to his TDIU claim that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) . The letter shall explain what information or evidence (medical or lay) is necessary to substantiate the TDIU element of the Veteran's claim.  It shall indicate the information and evidence that is to be provided by the Veteran, including a formal application form and an employment information form, and what information VA will attempt to obtain on his behalf.  It also shall include information concerning the assignment of disability ratings and effective dates.
 
The Veteran should also be sent a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO.

2.  After contacting the Veteran and inquiring about all sources of his treatment (both private and VA) for the disabilities at issue in the current appeal and obtaining the appropriate waivers, the AOJ should attempt to obtain copies of updated VA and private medical records pertinent to the Veteran's treatment, which have not yet been associated with the evidence.  All records obtained must be associated with his claims folder.  If the RO cannot obtain records identified as relevant by the Veteran, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts.

3.  The AOJ should contact the SSA and request to be provided with copies of the Veteran's medical records in the SSA's possession pertaining to his claim for disability benefits, including the SSA decision and related administrative documents.  Copies of all documented attempts by VA to obtain these outstanding SSA medical records and SSA's responses to these queries must be associated with the Veteran's claims file.  If the SSA records are not available, the SSA should provide to VA a written response presenting the official reason/reasons why these records are unavailable.

4.  Then, schedule the Veteran for the appropriate VA examinations in connection with his claims for compensable ratings for lumbar spine DDD, right hip greater trochanteric bursitis superimposed on iliotibial band syndrome, and chronic sprain of the right ankle with degenerative arthritis, and service connection for right distal biceps rupture with degenerative changes.  Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  38 C.F.R. § 3.655 (2013).

With regard to each of the aforementioned examinations, the examining clinician should review the Veteran's pertinent clinical history contained in his claims file.  

All tests and studies deemed appropriate by the examiner should be conducted.  Then, based on the clinical findings obtained on examination and the review of the pertinent clinical history contained in the Veteran's claims file, the examining clinician(s) should present an opinion as to the following:

[a.]  With respect to the claim for an increased rating for lumbar spine DDD, the examiner should use a goniometer to objectively measure the Veteran's range of thoracolumbar motion on forward flexion, backward extension, lateral flexion to the right and left, and lateral rotation to the right and left.  The examiner should determine whether or not there is additional limitation of thoracolumbar motion, in degrees, due to onset of pain and/or fatigue, weakness, or functional loss following repetitive use testing.

The examiner should also consider impairment due to episodes of incapacitating IVDS.  Based on the Veteran's account of his symptoms and a review of the claims file and pertinent clinical history, the examiner should objectively quantify, to the extent possible, the frequency and duration of the Veteran's reported incapacitating IVDS episodes during the past 12-month period.  (An incapacitating episode is defined in 38 C.F.R. § 4.71a, Diagnostic Code 5243, as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.) 

The examiner should also present an opinion, based on a review of the pertinent record, as to whether the Veteran's right lower extremity neuropathy associated with his lumbar spine DDD, as shown in the clinical records, is due to the natural progression of his lumbar DDD, or is attributable, either in part or in whole, to aggravation by his right TKA? 

[b.]  With respect to the claim for an increased rating for right hip greater trochanteric bursitis superimposed on iliotibial band syndrome, the examiner should use a goniometer to objectively measure the Veteran's range of right hip motion on flexion, extension, and abduction.  The examiner should determine whether or not there is additional limitation of right hip motion, in degrees, due to onset of pain and/or fatigue, weakness, or functional loss following repetitive use testing.

[c.]  With respect to the claim for an increased rating for chronic sprain of the right ankle with degenerative arthritis, the examiner should use a goniometer to objectively measure the Veteran's range of right ankle motion on flexion dorsiflexion.  The examiner should determine whether or not there is additional limitation of right ankle motion, in degrees, due to onset of pain and/or fatigue, weakness, or functional loss following repetitive use testing.  

[d.]  With respect to the claim for service connection for right distal biceps rupture with degenerative changes, the examiner should quantifiably establish, to the extent possible, the natural baseline level of impairment produced by this disabling injury prior to the imposition of physical stress on this dominant upper extremity from having to constantly hold and use a cane to support his service-connected right lower extremity disabilities.  Thereafter, to the extent possible, the examiner should determine if there is any aggravation (i.e., permanent worsening beyond the natural progression) imposed on the right distal biceps rupture with degenerative changes from the physical stresses associated with constantly having to hold and use a cane.  Any such aggravation should be objectively quantified, to the extent that this is possible.

[e.]  The examiner should determine, without taking age into account, whether it is as least as likely as not that the Veteran is precluded from obtaining or maintaining substantially gainful employment (consistent with his education and occupational experience) solely due to his service-connected disabilities either jointly or singularly.  The examiner should specifically address the Veteran's statements asserting unemployability, the relevance of any non-service connected disorders, and the findings contained in the VA examination reports and VA and private treatment notes of record.

The opinions of each clinician must include a detailed supportive rationale and explanation of any opinion presented.   If the opining examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims for compensable ratings for lumbar spine DDD, right hip greater trochanteric bursitis superimposed on iliotibial band syndrome, and chronic sprain of the right ankle with degenerative arthritis, and service connection for right distal biceps rupture with degenerative changes (to include as secondary to service-connected disabilities or on the basis of aggravation of a non-service-connected right biceps injury by service-connected disabilities) should be adjudicated on the merits following review of all relevant evidence associated with the claims file.  The RO/AMC must also adjudicate the Veteran's TDIU claim.

If maximum benefit sought with respect to each claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

